Order entered March 18, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01410-CV

             IN THE MATTER OF THE MARRIAGE OF JULIA L. VARGO
                        AND ROBERT T. O’DONNELL

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-50667-2013

                                           ORDER
       We GRANT appellant’s March 17, 2014 motion for an extension of time to file a brief.

Appellant shall file his brief on or before March 27, 2014. We caution appellant that no further

extension of time will be granted in this accelerated appeal absent extraordinary circumstances.


                                                      /s/   ADA BROWN
                                                            JUSTICE